DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 05/10/2021 in which claim 9 is currently amended while claims 2-3,5-7,10, and 12-20 have been canceled. By this amendment, claims 1,4,8,9 ,and 11 are still pending in the application.
Allowable Subject Matter
Claims 1,4,8,9 ,and 11(renumbered 1-5) are allowed over the prior art of record.
 The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination as:
 In claim 1: A method for increasing temperature of a battery pack, the method comprising among other patentable steps, determining whether a temperature of a cell in the battery pack is above a lower threshold temperature, the cell coupled to an electronic device that is a printed circuit board, and a thermal interface material arranged between the cell and the printed circuit board: charging, by a current directly from a charger, a balancing circuit comprising a MOSFET and a plurality of resistors in proximity to the cell, the plurality of resistors each comprising a resistive wire wrapped around the cell in the battery pack; and increasing the temperature of the cell in the battery pack; wherein the current from the charger does not pass through the cell.
Claim 4 depend directly from claim 1 and thus is allowed for the same reasons.
As in claim 8: determining whether a temperature of a cell in the battery pack is above a lower threshold temperature, the cell coupled to an electronic device that is a printed circuit board, and a thermal interface material arranged between the cell and the printed circuit board; sending a current, directly from a charger, to a balancing circuit coupled to the cell to dissipate heat from a resistor, the balancing circuit comprising a MQSFET, and the resistor comprising a resistive wire wrapped around the cell in the battery pack; increasing the temperature of the cell in the battery pack; and discontinuing the current from the charger once the cell has reached an upper threshold temperature; wherein the current from the charger does not pass through the cell.
Claims 9 and 11 depend directly from claim 8 and therefore are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 5, 2021